NUMBER 13-22-00177-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG


                  IN RE VALLEY BAPTIST MEDICAL CENTER


                        On Petition for Writ of Mandamus.


                                         ORDER

 Before Chief Justice Contreras and Justices Benavides and Tijerina
                         Order Per Curiam

       On April 20, 2022, relator Valley Baptist Medical Center filed a petition for writ of

mandamus asserting that the trial court abused its discretion by striking the designation

of Stryker Corporation and J. J. Trujillo as responsible third parties. The Court requests

that the real party in interest, Mary Jorgenson, or any others whose interest would be

directly affected by the relief sought, including but not limited to Kelly Kilcoyne, M.D., file

a response to the petition for writ of mandamus on or before the expiration of ten (10)
days from the date of this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.



                                                                     PER CURIAM


Delivered and filed on the
22nd day of April, 2022.




                                            2